Citation Nr: 0113835	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan, where the RO granted service connection 
for PTSD, rated as 10 percent disabling, effective March 24, 
1998.

In October 1998, the RO increased the rating to 30 percent, 
effective March 24, 1998.  However, the matter remains on 
appeal in accordance with AB v. Brown, 6 Vet. App. 35 (1993).

In May 2001, the veteran's representative raised the issue of 
entitlement to a total and permanent rating based on 
individual unemployability due to service-connected 
disability.  The matter is referred to the RO for 
consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA 
and despite the arguments presented by the veteran's 
representative in May 2001, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

On substantive appeal in August 1998, the veteran indicated 
that he wanted to appear at a hearing held before a member of 
the Board at the RO.  In the petition box, the veteran 
clarified that he would like a hearing at the RO before a 
local hearing officer, but if he did not prevail he would 
wait for the travel board hearing.  The veteran then 
indicated that his PSTD rating should be 100 percent, not 30 
percent.  Although the 10 percent rating was increased to 30 
percent, review of the record also does not establish that 
the veteran has withdrawn his request for a travel board 
hearing.  Thus, the Board must assume that the veteran still 
desires such. 

On VA PTSD examination in May 1998, the diagnosis was chronic 
PTSD and the Global Assessment Functioning scale (GAF) score 
was 70.  The examiner reported that in spite of his symptoms 
the veteran was able to maintain a relationship and has 
worked well over all of the years.  However, a June 1998 VA 
medical record shows a diagnosis of PTSD with a GAF score of 
55.  Additionally, in September 1998, P.E., M.Div., a 
readjustment counselor, maintained that the veteran had 
exhibited symptoms of chronic instability in review of his 
employment history and that the major cause of the veteran's 
industrial impairment was the severity of his PTSD 
symptomatology.  Based on the aforementioned medical evidence 
a contemporaneous VA examination is needed to ascertain the 
current degree of severity of the veteran's PTSD.  38 C.F.R. 
§ 4.2 (2000); Green v. Derwinski, 1 Vet. App. 121 (1991).

In August 1998, the veteran stated that he had received 
treatment from the Eastwood Clinic, and in September 1998, 
P.E., of the Vet Center, stated that he has counseled the 
veteran since March of 1998.  Those clinical reports are not 
of record.  They should be obtained.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
submit any lay statements, employment 
reports, etc., to support his assertions 
that his service-connected PTSD interferes 
with social relationships and employment.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since 1998.  After securing the necessary 
authorization for the release of such 
documents, the RO should contact the 
identified providers and request a copy of 
all such treatment reports, not already of 
record.  Medical facilities/care providers 
contacted should include Paul Esser, 
M.Div., the Vet Center, Eastwood Clinic, 
and J.W. Kerns, Ph.D., the VA Medical 
Center at Detroit, Michigan.

4.  The RO should schedule the veteran for 
a VA psychiatric examination, in order to 
determine the extent of the service-
connected PTSD.  The claims folder must be 
made available to the examiner for review 
prior to examination of the veteran.  
After reviewing the claims folder, the 
examiner should indicate in a report that 
he or she has reviewed the claims folder 
and pertinent records.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to be 
necessary by the psychiatrist), should be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination should 
contain a detailed account of all 
manifestations of the disability.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V (Global 
Assessment of Functioning (GAF) score), 
with an explanation of the numeric code 
assigned, are to be included.

5.  The RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The RO should schedule the veteran 
for a travel board hearing, and by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the hearing.  The RO should 
document all efforts made.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




